DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 27 recites “A computer program product (CP) having program information stored on a physical data medium, the program information being configured to be implemented on a computer system”…
The United States Patent and Trademark Office (USPTO) is obliged to give claims their broadest reasonable interpretation consistent with the specification during proceedings before the USPTO.  See In re ZIetz, 893 F.2d 319 (Fed. Cir. 1989) (during patent examination the pending claims must be interpreted as broadly as their terms reasonably allow).  The broadest reasonable interpretation of a claim drawn to a computer readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent.  See MPEP 2111.01.  When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter).
A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation “non-transitory” to the claim.  Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation “non-human” to a claim covering a multi-cellular organism to avoid a rejection under 35 U.S.C. § 101).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se.  The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory embodiment because a signal per se is the only viable embodiment such that the amended claim is impermissibly broadened beyond the supporting disclosure.  See, e.g., Gentry Gallery, Inc. v. Berkline Corp., 134F.3d 1473 (Fed. Cir. 1998). 

In addition, Products of manufacture are patentable subject matter and have physical attributes.  “program information is not typically physical, but typically consist of disembodied data. To be patentable, disembodied structures must be organized and correlated in such a manner as to present a complete operative invention. In this case, “program information” which is not patentable subject matter, per se, MPEP 2106.01 (I).
Correction is requires.

Allowable Subject Matter
Claims 12 and 23-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-11, 13-16, 18-22 and 26-27 rejected under 35 U.S.C. 103 as being unpatentable over  Yang et al (US 2005/0231588) or  Zhan (US 2010/0182394) and further in view of Cohen (US 2003/0112947).

(A)	Claims 1, 13 and 27, Yang, via fig. 1, teaches a method and videoconference system configured for two-way transmission of video and audio signals using streaming technology between at least three endpoints (EP1-EP3), each of the at least three endpoints comprises at least one of a transmission device or a reception device (SE) for at least one of audio streams (AS1, AS2, AS2″) or video streams (VS1, VS2, VS2″), the system comprising: 
i. at least one first said endpoint (EP1) having at least one of the transmission devices (SE) for the at least one of audio streams or video streams; (Please see Fig. 1 for connection between endpoints 1, 2, 3 … n.  Each can transmits and/or receives signals to/from the other(s) as indicated by VINa-VINn, video stream carry both visual and audio, [0031-0034].  Fig. 2 for each endpoint can generate composite signal, [0035].  Request of single program or second or third program, i.e., picture-in-picture, [0060]); 
ii. at least one second said endpoint (EP2) having one of the reception devices (SE) for audio streams; (See step i);
iii. at least one third said endpoint (EP3) having at least one of the transmission devices (SE) for audio streams and one of the reception devices (SE) for audio streams; (See step i);  wherein 
a) the first endpoint (EP1) is connected to the second endpoint (EP2) and to the third endpoint (EP3), in order to transmit a first one of the audio streams (AS1) to the second endpoint (EP2) and to the third endpoint (EP3) using the transmission device (SE) for audio streams and to also transmit a first one of the video streams (VS1) to at least the second endpoint (EP2) using the transmission device (SE) for video streams; (See step i);
b) the second endpoint (EP2) includes a requesting device and is connected to the third endpoint (EP3), in order to selectively request a second one of the audio streams (AS2) from the third endpoint (EP3) using a request signal (AF) produced or producible by the requesting device and to receive said second audio stream from the third endpoint (EP3) using the reception device (SE), said second audio stream (AS2) being derived from the first audio stream (AS1); (See step i);  Examiner wishes to further clarify the current use of “a request signal”.  Here Yang discusses “a first source endpoint device (e.g., device 1) may present the requested program in a format sized to fill the display of the requesting participant. The participant may also request the source endpoint devices 1-2 provide a second program in a picture-in-picture format, [0060]”.  Here by obviousness examiner maps the request to the request signal.  To support this obviousness, examiner wishes to provide Cohen who discusses “the controller is operative to receive a telecommunications session request from the second communications device and in response to cause the first communications device to participate in a telecommunications session with a second communications device… alternatively, not to output the received stream, [0057].  It would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Cohen into the teaching of Yang for the purpose of explicitly describing the ability of a conferencing system allowing individual participant to have control of stream mixing as well as volume control.
c) the third endpoint (EP3) is configures to receive the first audio stream (AS1) from the first endpoint (EP1) and the request signal (AF) from the second endpoint (EP2) and to take the request signal (AF) as a basis for producing the second audio stream (AS2) and transmitting the second audio stream to the second endpoint (EP2). (See step i).

(B)	Claims 1, 13 and 27, Zhan, via fig. 1, teaches a method and videoconference system configured for two-way transmission of video and audio signals using streaming technology between at least three endpoints (EP1-EP3), each of the at least three endpoints comprises at least one of a transmission device or a reception device (SE) for at least one of audio streams (AS1, AS2, AS2″) or video streams (VS1, VS2, VS2″), the system comprising: 
i. at least one first said endpoint (EP1) having at least one of the transmission devices (SE) for the at least one of audio streams or video streams; (Via Fig. 1, there are three endpoints 101, 102 and 103 connected to one another via the MCU.  Each can receive and transmit and receive signal to and from the others.  Signal here means audio stream and/or video stream.  It implies that each must have transmission device and/or reception device to perform the signal control/exchanges, [0034]);
ii. at least one second said endpoint (EP2) having one of the reception devices (SE) for audio streams; (See step i)
iii. at least one third said endpoint (EP3) having at least one of the transmission devices (SE) for audio streams and one of the reception devices (SE) for audio streams; (See step i) wherein 
a) the first endpoint (EP1) is connected to the second endpoint (EP2) and to the third endpoint (EP3), in order to transmit a first one of the audio streams (AS1) to the second endpoint (EP2) and to the third endpoint (EP3) using the transmission device (SE) for audio streams and to also transmit a first one of the video streams (VS1) to at least the second endpoint (EP2) using the transmission device (SE) for video streams; (See step i)
b) the second endpoint (EP2) includes a requesting device and is connected to the third endpoint (EP3), in order to selectively request a second one of the audio streams (AS2) from the third endpoint (EP3) using a request signal (AF) produced or producible by the requesting device and to receive said second audio stream from the third endpoint (EP3) using the reception device (SE), said second audio stream (AS2) being derived from the first audio stream (AS1); (See step i). Examiner wishes to further clarify the current use of “a request signal”.  Here Zhan discusses, via FIG. 2,  “the first terminal 101 requests to watch a picture synthesized by the second terminal 102 and the third terminal 103, the second terminal 102 requests to watch a picture synthesized by the second terminal 102 and the third terminal 103, and the third terminal 103 requests to watch a video of the second terminal 102. According to these requests, the MCU 104 directly forwards a video stream of the second terminal 102 to the third terminal 103, and additionally decodes the video streams of the second terminal 102 and the third terminal 103, synthesizes a multi-picture, encodes the multi-picture, and sends the encoded multi-picture to the first terminal 101 and the second terminal 102, [0036]”.   Here by obviousness examiner maps “requests to watch a picture” to the current use of “a request signal”.  To support this obviousness, examiner wishes to provide Cohen who discusses “the controller is operative to receive a telecommunications session request from the second communications device and in response to cause the first communications device to participate in a telecommunications session with a second communications device… alternatively, not to output the received stream, [0057].  It would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Cohen into the teaching of Zhan for the purpose of explicitly describing the ability of a conferencing system allowing individual participant to have control of stream mixing as well as volume control.
c) the third endpoint (EP3) is configures to receive the first audio stream (AS1) from the first endpoint (EP1) and the request signal (AF) from the second endpoint (EP2) and to take the request signal (AF) as a basis for producing the second audio stream (AS2) and transmitting the second audio stream to the second endpoint (EP2). (See step i).
Claim 2, wherein the second endpoint (EP2) is configured to use the reception device (SE) to receive the first audio stream (AS1) and the second audio stream (AS2) at a same time and to use a reproduction device (SP) to output them at a same time. (Yang: See claim 1 or Displaying one or more programs at the same time, [0060]).
Claim 3,  wherein the second endpoint (EP2) is configured to output the first audio stream (AS1) and the second audio stream (AS2) at different volumes. (Cohen: multiple audio streams are received at the server 22. On receipt of a command from a user the user's communicator 10 receives only the audio stream from the low range microphone, only the audio stream from the high range microphone, or both, at different volume levels (one volume level may be zero), [0106]).
Claims 4 and 16, wherein the third endpoint (EP3) is configured to transmit the second audio stream (AS2) only to the second endpoints (EP2) from which the request signal (AF) was received. (Cohen: each combination being output to a communications device; and a controller operative to receive an indication, and, in response to the indication, cause the set of streams received from a set of communications devices to not be output as part of combinations to at least one of the set of communications devices, [0057]).
Claim 6 and 18, wherein there are a plurality of the third endpoints (EP3) that each provide different ones of the second audio streams (AS2, AS2″), and the second endpoint (EP2) is configured to selectively request a determined one of the second audio streams (AS2, AS2″) by sending the request signal (AF) to a determined one of the third endpoints (EP3). (Yang: Via Fig. 1, In one embodiment, the MPCP system may present a copy of the common composite video stream to each of the participants. In another embodiment, the MPCP system may present each participant with a unique composite video stream, [0030, 0090 0094]).
Claim 7, wherein at least the second endpoint (EP2) additionally has one of the reception devices (SE) for video streams and at least the third endpoint (EP3) additionally has one of the transmission devices (SE) for video streams, said transmission device (SE) for video streams is configured to transmit a second one of the video streams (VS2) to the second endpoint (EP2) in parallel with the second audio stream (AS2) upon receiving the request signal (AF) from the second endpoint (EP2).  (Yang: Please see Fig. 1 for connection between endpoints 1, 2, 3 … n.  Each can transmits and/or receives signals to/from the other(s) as indicated by VINa-VINn, video stream carry both visual and audio, [0031-0034].  Fig. 2 for each endpoint can generate composite signal, [0035].  Request of single program or second or third program, i.e., picture-in-picture, [0060]); 
Claims 8 and 20, wherein the second endpoint (EP2) is configured so as, before sending the request signal (AF), to use the reception device (SE) for the video streams to display an image (SB), said image (SB) displays an attribute of at least one of the third endpoint (EP3) or the second audio stream (AS2). (Yang: See Fig. 1, image of each participant including self is displayed at all displays of all participants).
Claim 9, wherein a number of the second audio streams (AS2, AS2″) that are receivable at the second endpoint (EP2) at the same time is limited. (Yang: As used herein, the term "simultaneously" is meant to describe events that share some common time period but the term is not meant to be limited to events that begin at the same point in time, end at the same point in time, or have the same duration, [0107[).
Claims 10 and 22, wherein the third endpoint (EP3) includes a display device (DI) that displays a number of the second endpoints (EP2) from which the request signal (AF) was received and that receive the second audio stream (AS2) at a given time. (Cohen:  It is appreciated that such auxiliary audio can be played during an ongoing conference call during an active or quiet period of the ongoing conference, and can be automatically activated and controlled by server 22 and/or be manually activated and controlled by each participant,, such as by turning the volume down, by pausing and continuing any of the auxiliary inputs, change its playback speed (changing playback speed includes pausing, e.g., changing the speed to zero and reversing) typically with pitch adjustment or by turning any of the auxiliary inputs off, [0086]).
Claim 11, wherein the third endpoint (EP3) is configured to detect a reception of a further request signal (AF) at a further one of the third endpoints (EP3) and to take the further request signal (AF) as a basis for producing a further one of the second audio streams (AS2") and transmitting the further one of the second audio streams to the one of the second endpoints (EP2") from which the further request signal (AF) originated, and a given one of the third endpoints (EP3) is configured to produce only one said second audio stream (AS2, AS2") at a given time. (See claim 1 or Yang: Fig. 2, each participant can transmit own image at a given time prior to be composed.  The MCU then will transmit the composite video stream back to each participant. Similarly, Zhan’s fig. 3  an audio-mixed stream of the second terminal 102 and the third terminal 103 is sent to the first terminal 101, an audio-mixed stream of the first terminal 101 and the third terminal 103 is sent to the second terminal 102, and an audio-mixed stream of the first terminal 101 and the second terminal 102 is sent to the third terminal 103, [0038]).
Claim 14, further comprising the second endpoint (EP2) receiving the first audio stream (AS1) and the second audio stream (AS2) at a same time and outputting the first audio stream (AS1) and the second audio stream (AS2) at a same time. (See claims 2 and 9).
Claim 15, wherein the second endpoint (EP2) outputs the first audio stream (AS1) and the second audio stream (AS2) at different volumes, preferably the first audio stream (AS1) at a volume that is decreased in comparison with the second audio stream (AS2). (Cohen: participant A can listen to auxiliary audio at different volume levels during quiet periods versus non-quiet periods. The server may also pause the auxiliary audio source when not heard by the participant or when a participant so requests, [0101]; One application of such a feature may be to split inputs into different groups or inputs, each group or input output with different volume levels to each of two speakers, [0126]
Claim 19, further comprising the third endpoint (EP3), on receiving the request signal (AF) from the second endpoint (EP2), transmitting a second one of the video streams (VS2) to the second endpoint (EP2) in parallel with the second one of the audio streams (AS2). (See the independent claims or Yang’s Fig. 1 and Zhan’s Fig. 1).
Claim 21, further comprising Limiting a number of the second audio streams (AS2) received at the second endpoint (EP2) at a same time. (See claims 2 and 9).
Claim 26, further comprising a user (B2) of the second endpoint triggering at least one of the request signal (AF) or the termination signal (BE).  (Cohen: a user may use a computer 16 associated with the user's communicator 10 to send commands to the server 22 requesting that audio streams sent between the communicator 10 and a set of other communicators 10 be muted at all other conference participants, [0114]).
Claim(s) 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over  Yang or  Zhan in view of Cohen and further in view of Baird (US 2008/0137558).
Claims 5 and 17, wherein the second endpoint (EP2) is configured to use the requesting device (UI) to selectively cancel the second audio stream (AS2) at the third endpoint (EP3) using a termination signal (BE) produced or producible by the requesting device (UI), and the third endpoint (EP3) is configured to transmit the second audio stream (AS2) only to the second endpoints (EP2) from which no termination signal (BE) was received. (Yang or Zhan does not teach the feature of claims 5 and 17, Baird teaches “In certain embodiments, conference mixer 25 may filter out annoyances by dynamically suppressing audio streams that meet predefined annoyance criteria (e.g., white noise, pink noise, snoring, etc.). It is appreciated that for non-verbal audience reaction, the audio mix can be of relatively low-fidelity. However, for applications where verbal reaction is not to be filtered out as an annoyance, the verbal audience reaction should be of relatively high-fidelity, [0021]”.
Therefore it would have been obvious to the ordinary artisan before the effective filing data to incorporate the teaching of Baird into the teaching of Yang or Zhan to selectively suppress certain audio stream with high annoyance level and continue to distribute the high quality audio streams for greater enhancement of a communication session.		
					Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949. The examiner can normally be reached Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651